DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-17 have been allowed.
	All other claims have been cancelled.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  The closest prior art of record is Metli, USPAP 2022/0153,273.  Metli discloses detection of phase and timing of traffic signal lights and notifying drivers and controlling vehicle subsystems with driver assistance information generated through processing phase and timing information with location, speed and heading of vehicles. Phase and timing information is detected through analyzing data received from sensors installed on the traffic signal lights. Processing the detected traffic signal light phase and timing information with location, heading and speed information of vehicles, drivers can be notified to regulate the speed of vehicles according to the situation of the traffic signal lights. Additionally, providing the communication of adaptive cruise control, start-stop and autonomous driving systems of vehicles with the traffic signal lights, vehicles can be controlled by these systems according to the situation of the traffic signal lights.
Metli further discloses via paragraph 80:
[0080] FIG. 2 illustrates an exemplary embodiment of method and system of generating driver assistance information. According to the method and system of generating driver assistance information of FIG. 2, the intersection and related traffic signal light (220) that a vehicle (210) is approaching is determined, detecting and tracking the location and heading of the vehicle (210) via a GPS device (not shown) associated with the on-board device (not shown). The location and orientation information of the intersections are designated in the central server (230) or data processing and broadcasting device (240) to determine the intersection and the related traffic signal light (220) that the vehicle (210) will encounter. The orientation of the intersection and the heading of the vehicle (210) are determined according to compass grades (250). Thus, the orientation of the intersection illustrated in FIG. 2 is designated as “0”, “90”, “180” and “270”. The traffic signal lights at this intersection is designated according to the direction of the connecting roadways. For example, the traffic signal light (220) controlling the south-north oriented roadway is designated as “0” degrees. In the same way, the heading of the vehicle (210) illustrated in the exemplary embodiment of FIG. 2 traveling toward the north direction and tracked continuously via the GPS is designated as “0” and associated with the traffic signal light (220) designated as “0” degrees. The phase and timing information of the traffic signal light (220) associated with the vehicle (210) according to the traveling direction is transmitted (260, 270) to the on-board device in communication with the central server (230) or data processing and broadcasting device (240). The onboard device generates driving assistance information according to the location, heading and speed information of the vehicle (210) and phase and timing information of the traffic signal light (220). The driver assistance information can be the phase and timing information of the traffic signal light (220) and the speed information that the vehicle (210) must be driven to pass the intersection when the traffic signal light (220) is at a green phase. Alternatively, driver assistance information can be generated through transmitting (260, 270) at least one of a location, heading and speed information of the vehicle (210) to a remote server (230) or data processing and broadcasting device (240) and processing with the traffic signal phase and timing information and location and orientation information of the intersection where traffic signal light (220) is located and then transmitting (260, 270) the driver assistance information to the on-board device in the vehicle (210). The communication (260) between the on-board device and the central server (230) can be implemented through the Internet. The communication (270) between the on-board device and data processing and broadcasting device (240) can be implemented through Bluetooth, Wi-Fi, cellular networks, DSRC or other radio frequency communication networks or protocols or visible light communication technologies like Li-Fi or infrared communication technologies like UV.

Figure 2 of Metli discloses:

    PNG
    media_image1.png
    566
    714
    media_image1.png
    Greyscale



Metli discloses via figure 1:


    PNG
    media_image2.png
    606
    720
    media_image2.png
    Greyscale

In regard to claim 1, Metli taken either individually or in combination with other prior art of record fails to teach or render obvious a driving assistance system, comprising: a light detection and ranging module configured to detect position parameters of objects around the light detection and ranging module; a LiFi driving module connected to the light detection and ranging module, the LiFi driving module being configured to be capable of receiving the position parameters and modulate the position parameters to generate a LiFi signal; and a lighting module connected to the LiFi driving module and configured to provide lighting and transmit the LiFi signal.






Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nagarajan et al. (U.S. patent application publication 2020/0090510) discloses assisting a driver of a vehicle traversing on a route are provided. Sensor and image data are received from each vehicle associated with the route. The sensor and image data are processed to generate driving-assisting features. Environmental and fleet data associated with the route are further retrieved from data sources. The environmental and fleet data are further processed to generate driving-assisting features. A warning message is generated based on the driving-assisting features. The warning message is communicated to each driver for facilitating driving-assistance in real-time.
Kompalli et al. (U.S. patent application publication 2020/0257907) discloses calibration and distance prediction for driving assistance is provided. A camera of a vehicle is calibrated to obtain a distance data set. The distance data set includes a distance of each row of pixels of a first image captured by the camera. The distance data set may be further utilized in real-time to predict a distance of an object from the vehicle. Based on the predicted distance, a warning message for an impending collision may be generated and communicated to a driver of the vehicle, thereby facilitating driving assistance to the driver in the real-time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEHRANG BADII whose telephone number is 571-272-6879.  The examiner can normally be reached on Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached at 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 Any response to this action should be mailed to:
		Mail Stop Amendment
        		Commissioner for Patents
       		P.O. Box 1450
        		Alexandria, VA 22313-1450

		or faxed to (571)273-8300
	Hand delivered responses should be brought to 
		United States Patent and Trademark Office
      	 	Customer Service Window
        		Randolph Building
        		401 Dulany Street
        		Alexandria, VA 22314

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Technology Center 3600 Customer Service Office whose telephone number is (571) 272-3600.     
/Behrang Badii/
Primary Examiner
Art Unit 3667